Order entered November 14, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00725-CV

                   IN THE INTEREST OF A.G. AND A.G., CHILDREN

                      On Appeal from the County Court At Law No. 1
                                 Kaufman County, Texas
                            Trial Court Cause No. 97715CC

                                          ORDER
       Appellant’s motion to extend the time for filing a reply brief is GRANTED. Appellant’s

reply brief, received on November 8, 2018, is ORDERED filed as of the date of this order.


                                                     /s/   DAVID L. BRIDGES
                                                           PRESIDING JUSTICE